IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT KNOXVILLE             FILED
                            AUGUST 1997 SESSION
                                                       September 30, 1997

                                                        Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk

STATE OF TENNESSEE                 )
                                   )    NO. 03C01-9609-CR-00353
             Appellee,             )
                                   )    ROANE COUNTY CRIMINAL
v.                                 )
                                   )    Hon. E. Eugene Eblen, Judge
WILLIAM PERRY THOMPSON             )
                                   )    (Post-Conviction Relief)
             Appellant.            )




FOR THE APPELLANT                       FOR THE APPELLEE

Joe H. Walker                           Charles W. Burson
Public Defender                         Attorney General & Reporter
P.O. Box 334
Harriman, TN. 37748                     Peter M. Coughlan
                                        Assistant Attorney General
Walter B. Johnson, II                   Criminal Justice Division
Assistant Public Defender               450 James Robertson Parkway
P.O. Box 334                            Nashville, TN. 37243
Harriman, TN. 37748
                                        Charles E. Hawk
                                        District Attorney General
                                        P.O. Box 703
                                        Kingston, TN. 37763




OPINION FILED:___________________

AFFIRMED PURSUANT TO RULE 20

WILLIAM M. BARKER,
JUDGE
                                        OPINION

       The appellant, William Perry Thompson, appeals the Roane County Criminal

Court’s dismissal, without a hearing, of his petition for post-conviction relief. We affirm

the trial court.

        On October 23, 1995, the appellant was convicted and sentenced as a Range

II offender in the Roane County Criminal Court for theft over ten thousand ($10,000)

dollars. The trial court sentenced the appellant to six years imprisonment. No appeal

was taken from that conviction and sentence.

       On March 6, 1996, the appellant filed a post-conviction petition alleging that his

1995 sentence was improperly enhanced by his prior convictions. He alleges that his

prior convictions were unconstitutional because his guilty pleas in those cases were

not made knowingly and voluntarily. Those prior convictions date back to 1989 and

include the following: (1) On March 17, 1989, the appellant pled guilty and was

sentenced by the Roane County Criminal Court on two counts of grand larceny and

one count of concealing stolen property valued over two hundred ($200) dollars; (2)

On December 14, 1989, the appellant pled guilty and was later sentenced by the

Roane County Criminal Court on one count of grand larceny, third degree burglary,

and false pretenses over two hundred ($200) dollars; and (3) In 1990, the appellant

pled guilty and was sentenced by the Knox County Criminal Court on one charge of

second degree burglary and a separate charge of burglary.

       The appellant has never challenged any of the above convictions or sentences

until his 1996 post-conviction petition. The trial court dismissed the petition as being

time barred by the three-year statute of limitations. See Tenn. Code Ann. § 40-30-102

(repealed 1995).

       The appellant’s only issue on appeal is that the trial court erred in dismissing

his post-conviction petition without a hearing. The appellant relies on Burford v. State,

845 S.W.2d 204 (Tenn. 1992) to assert that a hearing was required to determine if the

three-year statute of limitations properly applied to his petition. His reliance on Burford

                                            2
is misplaced. The rule from Burford, as now codified in Tennessee Code Annotated

section 40-30-202 (b)(3), applies in cases where petitioners challenge the validity of

their sentence as enhanced by prior convictions that have subsequently been

overturned. In those cases, our supreme court has held that strict application of the

three-year statute of limitations in Tennessee Code Annotated section 40-30-102

would result in a violation of the petitioner’s rights to due process. See Burford, 845
S.W.2d at 208-209.

       In the appellant’s case, however, his prior convictions in 1989 and 1990 have

never been reviewed or overturned. The appellant is essentially requesting this Court

to review the validity of his prior convictions almost eight years after he entered guilty

pleas in those cases. Any post-conviction challenge pertaining to the 1989 and 1990

convictions is clearly time barred by the three-year statute of limitations. See Tenn.

Code Ann. § 40-30-102 (repealed 1995). Absent a review and finding that his prior

convictions are invalid, the appellant’s present challenge to his 1995 sentence is

without merit.

       The appellant waited until 1996 to raise any challenge concerning his

convictions in 1989 and 1990. Consequently, any present review of those prior

convictions is time-barred. Under the mandate set forth in Tennessee Code

Annotated section 40-30-206(b), the trial court properly dismissed the appellant’s

petition.

       Pursuant to Rule 20, Rules of the Court of Criminal Appeals, we affirm the

judgment of the trial court.




                                           ______________________________
                                           WILLIAM M. BARKER, JUDGE




                                             3
CONCUR:



_______________________________
GARY R. WADE, JUDGE



_______________________________
PAUL G. SUMMERS, JUDGE




                                  4